IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

GERRARD D. JONES,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-2974

KARA L. MACK, AND FDOC.,
ET AL.,

      Appellees.

_____________________________/

Opinion filed December 1, 2016.

An appeal from an order of the Circuit Court for Santa Rosa County.
John F. Simon, Jr., Judge.

Gerrard D. Jones, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, and Kenneth S. Steely, General
Counsel, Florida Department of Corrections, Tallahassee, for Appellee.




PER CURIAM.

      This appeal shall be dismissed as premature. See Fla. R. App. P. 9.110(l).

The order appealed merely denied appellant’s motion to accept a May 26, 2016,

addendum to the pending petition for writ of habeas corpus as an amended petition

in compliance with the May 27, 2016, “Order Directing Plaintiff/Petitioner to File
an Amended Complaint/Petition.”       The order is not final because it does not

constitute an end to the judicial labor in the cause. Augustin v. Blount, 573 So. 2d
104, 105 (Fla 1st DCA 1991). If appellant is unwilling or unable to file an

amended petition, the proper course is to request entry of a final order that may be

appealed. Id.

      DISMISSED.

LEWIS, ROWE, and KELSEY, JJ., CONCUR.




                                         2